Name: Commission Regulation (EC) No 1066/2004 of 1 June 2004 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 3.6.2004 EN Official Journal of the European Union L 196/3 COMMISSION REGULATION (EC) No 1066/2004 of 1 June 2004 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Regulation (EEC) No 2913/92 (2), and in particular Article 173(1) thereof, Whereas: (1) Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation. (2) The result of applying the rules and criteria laid down in the abovementioned Articles to the elements communicated to the Commission in accordance with Article 173(2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION: Article 1 The unit values provided for in Article 173(1) of Regulation (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 4 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2004. For the Commission Erkki LIIKANEN Member of the Commission (1) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 2700/2000 (OJ L 311, 12.12.2000, p. 17). (2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p, 1). ANNEX Code Description Amount of unit values per 100 kg Species, varieties, CN code EUR LTL SEK CYP LVL GBP CZK MTL DKK PLN EEK SIT HUF SKK 1.10 New potatoes 0701 90 50 51,52 30,11 1 636,84 383,22 806,14 12 942,23 177,88 34,02 21,95 239,33 12 309,54 2 063,96 469,62 34,38 1.30 Onions (other than seed) 0703 10 19 31,15 18,20 989,50 231,66 487,32 7 823,80 107,53 20,57 13,27 144,68 7 441,33 1 247,70 283,89 20,78 1.40 Garlic 0703 20 00 129,48 75,68 4 113,58 963,07 2 025,92 32 525,38 447,04 85,51 55,17 601,47 30 935,36 5 186,97 1 180,21 86,40 1.50 Leeks ex 0703 90 00 44,33 25,91 1 408,36 329,73 693,61 11 135,70 153,05 29,28 18,89 205,93 10 591,32 1 775,86 404,07 29,58 1.80 White cabbages and red cabbages 0704 90 10 48,48 28,34 1 540,21 360,59 758,55 12 178,18 167,38 32,02 20,66 225,20 11 582,84 1 942,11 441,90 32,35 1.90 Sprouting broccoli or calabrese (Brassica oleracea L. convar. botrytis (L.) Alef var. italica Plenck) ex 0704 90 90 61,43 35,91 1 951,63 456,92 961,17 15 431,22 212,09 40,57 26,18 285,36 14 676,86 2 460,89 559,93 40,99 1.100 Chinese cabbage ex 0704 90 90 75,36 44,05 2 394,19 560,53 1 179,13 18 930,43 260,19 49,77 32,11 350,07 18 005,01 3 018,92 686,91 50,29 1.130 Carrots ex 0706 10 00 25,19 14,72 800,29 187,36 394,14 6 327,73 86,97 16,64 10,73 117,02 6 018,39 1 009,11 229,61 16,81 1.140 Radishes ex 0706 90 90 44,01 25,72 1 398,20 327,35 688,61 11 055,31 151,95 29,06 18,75 204,44 10 514,87 1 763,04 401,15 29,37 1.160 Peas (Pisum sativum) 0708 10 00 408,39 238,70 12 974,50 3 037,59 6 389,89 102 587,19 1 410,00 269,70 174,01 1 897,09 97 572,18 16 360,04 3 722,46 272,52 1.170 Beans: 1.170.1  Beans (Vigna spp., Phaseolus spp.) ex 0708 20 00 124,37 72,70 3 951,37 925,09 1 946,03 31 242,77 429,41 82,14 53,00 577,76 29 715,46 4 982,43 1 133,67 82,99 1.170.2  Beans (Phaseolus spp., vulgaris var. Compressus Savi) ex 0708 20 00 184,54 107,86 5 862,84 1 372,61 2 887,42 46 356,45 637,14 121,87 78,63 857,24 44 090,30 7 392,67 1 682,08 123,14 1.200 Asparagus: 1.200.1  green ex 0709 20 00 361,90 211,53 11 497,51 2 691,80 5 662,48 90 908,83 1 249,49 239,00 154,20 1 681,13 86 464,72 14 497,64 3 298,70 241,49 1.200.2  other ex 0709 20 00 218,46 127,69 6 940,47 1 624,91 3 418,16 54 877,15 754,25 144,27 93,09 1 014,81 52 194,46 8 751,51 1 991,26 145,78 1.210 Aubergines (eggplants) 0709 30 00 105,66 61,76 3 356,88 785,91 1 653,25 26 542,32 364,81 69,78 45,02 490,83 25 244,79 4 232,82 963,11 70,51 1.220 Ribbed celery (Apium graveolens L., var. dulce (Mill.) Pers.) ex 0709 40 00 106,08 62,00 3 370,14 789,02 1 659,78 26 647,15 366,25 70,05 45,20 492,77 25 344,49 4 249,54 966,91 70,79 1.230 Chantarelles 0709 59 10 994,91 581,52 31 608,29 7 400,14 15 566,96 249 921,39 3 435,03 657,04 423,93 4 621,66 237 703,90 39 856,09 9 068,60 663,90 1.240 Sweet peppers 0709 60 10 185,34 108,33 5 888,16 1 378,54 2 899,90 46 556,70 639,90 122,40 78,97 860,95 44 280,76 7 424,61 1 689,35 123,68 1.270 Sweet potatoes, whole, fresh (intended for human consumption) 0714 20 10 110,36 64,50 3 506,11 820,85 1 726,75 27 722,23 381,03 72,88 47,02 512,65 26 367,02 4 420,99 1 005,92 73,64 2.30 Pineapples, fresh ex 0804 30 00 165,12 96,51 5 245,94 1 228,18 2 583,60 41 478,75 570,10 109,05 70,36 767,04 39 451,04 6 614,80 1 505,09 110,19 2.40 Avocados, fresh ex 0804 40 00 140,47 82,11 4 462,84 1 044,84 2 197,93 35 286,94 485,00 92,77 59,86 652,54 33 561,93 5 627,37 1 280,42 93,74 2.60 Sweet oranges, fresh: 2.60.1  Sanguines and semi-sanguines 0805 10 10 48,60 28,41 1 544,02 361,49 760,42 12 208,32 167,80 32,10 20,71 225,76 11 611,51 1 946,92 442,99 32,43 2.60.2  Navels, navelines, navelates, salustianas, vernas, Valencia lates, Maltese, shamoutis, ovalis, trovita and hamlins 0805 10 30 51,69 30,21 1 642,11 384,45 808,73 12 983,87 178,46 34,13 22,02 240,10 12 349,15 2 070,60 471,13 34,49 2.60.3  Others 0805 10 50 48,60 28,41 1 544,02 361,49 760,42 12 208,32 167,80 32,10 20,71 225,76 11 611,51 1 946,92 442,99 32,43 2.70 Mandarins (including tangerines and satsumas), fresh; clementines, wilkings and similar citrus hybrids, fresh: 2.70.1  Clementines ex 0805 20 10 73,18 42,77 2 324,80 544,28 1 144,96 18 381,81 252,65 48,33 31,18 339,92 17 483,21 2 931,43 667,00 48,83 2.70.2  Monreales and satsumas ex 0805 20 30 52,67 30,78 1 673,29 391,75 824,09 13 230,43 181,84 34,78 22,44 244,66 12 583,65 2 109,92 480,08 35,15 2.70.3  Mandarines and wilkings ex 0805 20 50 24,73 14,45 785,56 183,92 386,89 6 211,30 85,37 16,33 10,54 114,86 5 907,66 990,54 225,38 16,50 2.70.4  Tangerines and others ex 0805 20 70 ex 0805 20 90 76,07 44,46 2 416,74 565,81 1 190,24 19 108,78 262,64 50,24 32,41 353,37 18 174,64 3 047,36 693,38 50,76 2.85 Limes (Citrus aurantifolia, Citrus latifolia), fresh 0805 50 90 100,13 58,52 3 180,98 744,73 1 566,62 25 151,50 345,69 66,12 42,66 465,11 23 921,96 4 011,02 912,64 66,81 2.90 Grapefruit, fresh: 2.90.1  white ex 0805 40 00 69,14 40,41 2 196,54 514,25 1 081,79 17 367,64 238,71 45,66 29,46 321,17 16 518,62 2 769,70 630,20 46,14 2.90.2  pink ex 0805 40 00 59,01 34,49 1 874,71 438,91 923,29 14 823,01 203,73 38,97 25,14 274,11 14 098,38 2 363,89 537,87 39,38 2.100 Table grapes 0806 10 10 194,04 113,42 6 164,62 1 443,26 3 036,05 48 742,57 669,94 128,14 82,68 901,37 46 359,77 7 773,20 1 768,66 129,48 2.110 Water melons 0807 11 00 49,33 28,83 1 567,22 366,92 771,85 12 391,77 170,32 32,58 21,02 229,15 11 786,00 1 976,17 449,65 32,92 2.120 Melons (other than water melons): 2.120.1  Amarillo, cuper, honey dew (including cantalene), onteniente, piel de sapo (including verde liso), rochet, tendral, futuro ex 0807 19 00 47,94 28,02 1 522,92 356,55 750,03 12 041,45 165,50 31,66 20,43 222,68 11 452,80 1 920,30 436,93 31,99 2.120.2  Other ex 0807 19 00 96,78 56,57 3 074,69 719,85 1 514,27 24 311,04 334,14 63,91 41,24 449,57 23 122,58 3 876,99 882,15 64,58 2.140 Pears 2.140.1  Pears  nashi (Pyrus pyrifolia), Pears  Ya (Pyrus bretscheideri) ex 0808 20 50 86,38 50,49 2 744,28 642,49 1 351,55 21 698,58 298,23 57,05 36,81 401,26 20 637,84 3 460,37 787,35 57,64 2.140.2  Other ex 0808 20 50 95,98 56,10 3 049,39 713,92 1 501,81 24 110,98 331,39 63,39 40,90 445,87 22 932,31 3 845,09 874,89 64,05 2.170 Peaches 0809 30 90 228,49 133,55 7 259,22 1 699,53 3 575,14 57 397,42 788,89 150,90 97,36 1 061,42 54 591,52 9 153,43 2 082,71 152,47 2.180 Nectarines ex 0809 30 10 171,24 100,09 5 440,25 1 273,67 2 679,30 43 015,14 591,22 113,09 72,96 795,45 40 912,33 6 859,82 1 560,84 114,27 2.190 Plums 0809 40 05 120,83 70,63 3 838,90 898,76 1 890,64 30 353,50 417,19 79,80 51,49 561,31 28 869,66 4 840,61 1 101,40 80,63 2.200 Strawberries 0810 10 00 112,40 65,70 3 570,95 836,03 1 758,68 28 234,88 388,07 74,23 47,89 522,13 26 854,61 4 502,74 1 024,53 75,00 2.205 Raspberries 0810 20 10 304,95 178,24 9 688,26 2 268,22 4 771,43 76 603,44 1 052,87 201,39 129,94 1 416,58 72 858,65 12 216,30 2 779,62 203,49 2.210 Fruit of the species Vaccinium myrtillus 0810 40 30 1 605,61 938,48 51 010,23 11 942,53 25 122,34 403 329,23 5 543,53 1 060,34 684,15 7 458,54 383 612,34 64 320,74 14 635,14 1 071,42 2.220 Kiwi fruit (Actinidia chinensis Planch.) 0810 50 00 126,85 74,14 4 030,08 943,52 1 984,80 31 865,12 437,97 83,77 54,05 589,26 30 307,38 5 081,68 1 156,25 84,65 2.230 Pomegranates ex 0810 90 95 269,48 157,51 8 561,38 2 004,39 4 216,45 67 693,38 930,41 177,96 114,83 1 251,82 64 384,16 10 795,37 2 456,31 179,82 2.240 Khakis (including sharon fruit) ex 0810 90 95 297,41 173,84 9 448,80 2 212,15 4 653,50 74 710,05 1 026,85 196,41 126,73 1 381,57 71 057,82 11 914,35 2 710,92 198,46